Citation Nr: 0503916	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for bilateral pes planus 
and genu varum.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



 
INTRODUCTION

The veteran served on active duty from June 1965 to June 1969 
and from January 1984 to January 1987. This matter comes on 
appeal from a decision by the Lincoln, Nebraska, VA Regional 
Office.

The issues of service connection for bilateral pes planus and 
genu varum are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1988, the RO denied entitlement to service 
connection for bilateral pes planus and genu varum. The 
veteran was provided notice of the decision and did not 
appeal.  

2.  Evidence received since the January 1988 rating decision 
was not previously submitted to agency decisionmakers, when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claims 
for service connection for bilateral pes planus and genu 
varum.


CONCLUSION OF LAW

New and material evidence has been received since the January 
19 RO decision, and the claims for service connection for 
bilateral pes planus and genu varum are reopened.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5104, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a March 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send the RO any 
additional medical evidence showing past and current 
treatment, not already of record, or to provide information 
so the RO could obtain the evidence for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in March 2003, prior to the RO's decision to deny 
the claim in May 2003 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (Authority: 
38 U.S.C. 501, 5103A(f), 5108).

Analysis

A review of the file reveals that the RO, in June 1970 and in 
January 1988, denied entitlement to service connection for 
bilateral pes planus and genu varum on the basis these 
conditions were congenital or developmental abnormalities. As 
the veteran did not appeal either of these decisions, they 
are final.   38 U.S.C.A. § 7105. As a result, the current 
claims must be considered claims to reopen and the merits may 
be considered only if new and material evidence has been 
submitted since that prior rating decision.   38 U.S.C.A. §§ 
5108, 7105.

Evidence added to the record subsequent to the January 1988 
rating decision includes the June 2004 statement from V.L. 
Horsley, D.P.M., and the transcript of the September 2004 
hearing. Dr. Horsley indicated in his June 2004 statement 
that the veteran had pes planus and genu varum and that these 
conditions were related to his period of military service. 
This opinion from Dr. Horsley was not previously submitted to 
agency decisionmakers and, when considered with the previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claims with respect to a nexus 
between the bilateral pes planus and genu varum and his 
military service. Further, it raises a reasonable possibility 
of substantiating those claims.  Accordingly, the veteran's 
claims for service connection for bilateral pes planus and 
genu varum are reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted to reopen claims 
for service connection for bilateral pes planus and genu 
varum; the appeal to this extent is granted.


REMAND

The Board notes that service connection has been recognized 
for the residuals of a fracture of the left 5th metatarsal. 

As discussed above, the statement from V.L. Horsley, D.P.M. 
is sufficient in and of itself to reopen the veteran's claim 
for service connection. Dr. Horsley, however, provided no 
detail and no rationale to support his conclusions. The 
veteran has testified that he had trouble with his feet until 
1986, during his second period of service. In the Board's 
opinion, further development is necessary prior to a decision 
on the merits. Accordingly, the case is remanded to the RO to 
obtain an opinion regarding the questions at issue as 
follows:

1.  The RO should request the veteran to 
identify all medical records pertinent to 
his claim but not previously associated 
with his claims file, and provide any 
assistance required in obtaining them.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a podiatrist or 
other expert in foot disorders. All 
necessary tests and studied should be 
accomplished, and all clinical findings 
should be reported in detail.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include service medical 
records from the veteran's 2d period of 
service and the opinion provided by Dr. 
Horsley. 

The examiner should describe the nature 
and extent of the veteran's pes planus 
and provide an opinion as to whether 
bilateral pes planus (first noted on VA 
examination in September 1987) clearly 
and unmistakably did not increase in 
severity beyond natural progression 
during his second period of active duty 
(1/84 - 1/87). Reasons and bases for all 
conclusions should be given.

The examiner also should describe the 
nature and extent of the veteran's genu 
varum and provide an opinion as to the 
likelihood that this condition had its 
onset during either of his periods of 
active duty. Reasons and bases for all 
conclusions should be given.

3. The RO then should again consider the issues on 
appeal. If 
either issue remains denied, a supplemental 
statement of the 
case should be provided to the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


